Hooker, J.
(dissenting). I concur in the opinion that the village is liable upon the ground that the agents of the village converted the trees to the use of the village *170after they were out, as was substantially true in Clark v. Dasso, 34 Mich. 86.
I am of the opinion that not only has the village authority to remove trees when necessity requires it for highway purposes, but that it does not become a trespasser by so doing, so long as it does not do unnecessary damage to the owner either by greater injury to the trees than is necessary, or by preventing their removal to another location by the owner wrhere feasible, which would be doing unnecessary injury. But I think it cannot be properly said that the right of action exists in every case where notice has not been given, whether a notice would be of use or not. If the tree could not; by any possibility,, be saved, or if the owner should not care to remove it, or if it were not practicable to do so profitably, there would be no damage, and a rule which subjects a municipality to damages and costs in such a case is, in my opinion, unjust, and at variance with Wyant v. Telephone Co., 123 Mich. 51 (81 N. W. 928, 47 L. R. A. 497). In that case it was held that the defendant was not liable, although no notice was given nor opportunity afforded for the owner to cut the limbs, because no unnecessary injury was done. The same rule should apply to any other case of tree cutting, where the owner has not been subjected to damage. This question is discussed at length in an opinion by the writer in Miller v. Railway, post, 174 (84 N. W. 50), where numerous cases sustaining the authority of municipalities to cut trees summarily are cited. The judgment should be reversed for error in the charge relating to the measure of damages.